DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 10/27/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID J BLANCHARD/          Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                              


Claim Status
Claim 12 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2021. Claim 12 depends from a withdrawn method claim 1, therefore claim 12 is withdrawn with claim 1 as being directed to a nonelected invention. 
Claims 1-9 and 12 and 18-19 are currently withdrawn. 
Claims 10 and 13-16 are under current examination. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims are directed to a cosmetic or dermatological composition consisting of a mixture of serine, arginine, histidine, pyrrolidinone-5-carboxylic acid, and calcium lactate or its hydrate. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The invention recited in claims 10 and 13-16 are drawn to a composition of matter, in this case a composition having the claimed serine, arginine, histidine, pyrrolidinone-5-carboxylic acid and organic calcium lactate or its hydrate. Step 1 is satisfied. Claim 10 broadly encompasses any amount of serine, arginine, histidine and pyrrolidinone-5-carboxylic acid in any ratio and form with the calcium lactate or its hydrate. 
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Analysis of Step 2A is a two-part process.  According to the applicable guidelines, it must first be determined that the claim is ‘directed to’ a ‘nature-based’ product.  A claim contains a ‘nature based’ component if the claim contains a component which appears to be or has the possibility of having been derived from nature (e.g., DNA, Protein, amino acid, antibody, plant extract, nature-derived chemical compound, etc.).  Here, the answer is yes, claim 1 is directed toward a judicial exception since the only compositional requirement set forth in the composition is a mixture of naturally occurring ingredients and none of these naturally occurring ingredients would be eligible as claimed on their own as the nature-based product is not markedly different.  Secondly, upon determining that the claim is directed to a ‘nature based product’ the ‘nature based’ product(s) in the claim must be then analyzed to determine if the ‘nature based’ component (s) is ‘markedly different’ from its closest ‘naturally-occurring counterpart’. Amino acids are known for their capability to increase intracellular calcium concentration, see Bodemann at page 75 (labeled on page). Weinhaus evidences that amino acids such as arginine increases calcium concentration in cells, see summary and title. Furthermore, Bihuniak et al. evidences that prolonged amino acid treatment significantly enhances total transepithelial calcium transport, see page i.  Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. The closest-occurring natural counterpart to a mixture consisting of serine, arginine, histidine, pyrrolidinone-5-carboxylic acid and calcium lactate or its hydrate is serine, arginine, histidine, pyrrolidinone-5-carboxylic acid and calcium lactate or its hydrate individually, as they all occur separately in nature. Although the combination as claimed in claim 13 recites a percentage limitation in which serine is contained in 25 to 35 % by weight, arginine is contained in 5 to 10 % by weight, histidine is contained in 5 to 10 % by weight, pyrrolidinone-5-carboxylic acid is contained in 10 to 30 % by weight and the calcium lactate or its hydrate is contained in 25 to 35 % by weight, wherein the combined total amounts add to 100 % by weight, there is no indication that mixing these naturally occurring ingredients would change the properties or function of these naturally occurring ingredients in any way. Rather, when admixed these naturally occurring components would still retain its naturally-occurring structure and function because amino acids are known to increase intracellular calcium. There is no evidence in the specification that the percentages of each naturally occurring ingredient, or that the naturally occurring composition imparts a markedly different quality or characteristic to the composition. 
Next, Step 2B asks does the claim as a whole amount to significantly more than the judicial exception? Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept? Here, the claim as a whole is analyzed to determine whether any additional element or combination of elements is sufficient to ensure that the claim amounts to significantly more than the exception. This analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception. Based on the recitations provided in 10, and 13-16 the answer is no.  There is not a practical application of the law of nature. The answer to Step 2B is no, the claims do not include any additional element which would amount to ‘significantly more’ than the judicial exception itself and thus the claim as a whole does not amount to significantly more than the judicial exception. The claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product that would amount to significantly more than the judicial exception and thus the claims as a whole does not amount to significantly more than the judicial exception. Reciting the intended use of a natural product (i.e., for use in cosmetic formulations) does not amount to significantly more than the judicial exception. Serine, arginine, histidine, pyrrolidinone-5-carboxylic acid and organic calcium salt or its hydrate are all naturally occurring products. Additionally, simply mixing naturally occurring ingredients does not amount to significantly more than the exceptions because mixtures are well understood, routine and conventional in the field. 
As discussed above, combining serine, arginine, histidine, pyrrolidinone-5-carboyxlic acid and calcium lactate or hydrate does not result in a markedly different structure or function regarding each individual counterpart. The claims do not present elements or components in addition to the judicial exception that could be interpreted as imposing a meaningful limitation over the claim scope. Therefore, the claims do not recite something significantly more than the judicial exception. There is no indication in the specification that the claimed composition of naturally occurring ingredients has any characteristics that are different from the naturally occurring counterparts. The amino acids together with the calcium lactate (salt) do not have markedly different characteristics from their natural counterparts in their natural state. Amino acids are known for their capability to increase intracellular calcium concentration, see Bodemann at page 75. Weinhaus evidences that amino acids such as arginine increases calcium concentration in cells, see summary and title. Bihuniak et al. evidences that prolonged amino acid treatment significantly enhances total transepithelial calcium transport, see page i. There is no evidence in the specification that the percentages of each naturally occurring ingredient, or that the naturally occurring composition imparts a markedly different quality or characteristic to the composition.
 In conclusion, the claimed composition having naturally occurring ingredients is not markedly different in structure or function as compared to its closest naturally-occurring counterpart.  Subsequently, the claims are directed toward a judicial exception under 35 USC 101. The claims do not recite any element which would be considered to provide ‘significantly more’ than the judicial exception. As such, the claims fail to recite subject matter that is patent eligible. 

Response to Remarks
Applicant argues that it has been established that the claimed mixture provides an increase of cellular uptake capacity of calcium in living cells of the epidermis whereas none of the individual components have this effect. Applicant had argued that once a markedly different characteristic in the product is shown there is no further analysis because no product of nature exception is recited. 
Examiner respectfully disagrees that the claimed mixture provides markedly different characteristics. Amino acids are known for their capability to increase intracellular calcium concentration, see Bodemann at page 75. Additionally, Weinhaus evidences that arginine increases calcium concentration in cells, see summary and title. Furthermore, Bihuniak et al. evidences that prolonged amino acid treatment significantly enhances total transepithelial calcium transport, see page i. Additionally, Figure 1 and Table 1 of in the instant specification do not provide any evidence that simply mixing the ingredients of Table 1 would result in a markedly different characteristic. Table 1 has a significantly higher concentration of serine than any other component. The composition is not adding equal concentrations of each ingredient, whereas claim 10 broadly encompasses any amount and ratio. Thus, the evidence provided by the applicants is unpersuasive in establishing a markedly different characteristic for the breadth of the claims, and coupled with the finding that amino acids, including arginine do already result in enhanced calcium concentration in cells, the Examiner maintains that claims 10, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.

Conclusion
Currently, no claims are allowed an all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619